Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 10/29/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-2, 5-10, and 13-15 are pending 
Response to Applicant’s Argument
In response to “None of these are remotely related to the specific limitations of extracting a discordant named-entity discordant with a parent domain inferred from a text item which is based on a series of spoken utterance signals, as recited in claim 1”. 
Gao teaches a word embedding process that recognizes or extracts a rare word whose context (i.e., domain) is at odds with surrounding context and thus rely more on morphological knowledge than contextual information to generate the word embedding. 
The specification defined “discordant named-entity discordant with a parent domain inferred from text item” as “a main named-entity that is not concordant with a context of the parent domain” (US 2020/0020327 A1 at ¶20). For example, the Korean word "Yo ngha" means "below zero (degrees Celsius)" in English, and is often mispronounced as "Yo nghwa" US 2020/0020327 A1 at ¶106).
Gao teaches NLP word embedding of words that include new not previously seen words and rare words (¶15). In particular, rare words are words that are spoken / written relatively few times across a population of people (¶31) while unknown words may include misspelled or mistyped words that are out of vocabulary (¶34, e.g., “numonia” is likely a misspelling of “pneumonia”).
In one underlying principle, words that are syntactically or semantically similar may likely have similar surrounding contexts (¶15; see also ¶42, one underlying principle of the skip-gram model is that similar words should have similar context). In contrast, new or not previously seen words and rare words have insufficient surrounding contexts (¶15, “embedding for rare words may be unreliable due to the insufficient surrounding contexts” and ¶50, “rare words may still rely more on morphological knowledge than on contextual information because contextual information for rare words may not be reliable”). 
Therefore, in order to learn word embedding for unknown or rare words, Gao teaches using a neural network architecture that leverages both contextual information and morphological knowledge (¶42) to learn word embedding for an input word like rare word “methamphetamine” (¶43, wI denotes the input word (i.e., wt); ¶59 and Fig. 4, wt “methamphetamine”). Therefore, Gao teaches a neural network architecture that recognizes or extracts rare words that rely more on morphological knowledge than contextual information (¶50).  
Take the example of rare word “methamphetamine” (¶59 and Fig. 2), where wt “methamphetamine” of vocabulary space 302 is the central word in a context window including “…methamphetamine has dangerous effects on the body as it can increase…” (Fig. 4, ¶48 and ¶59), a neural network architecture predicts target word “dangerous” (¶39, prediction is a technique that uses context and letter clues to directly guess the meaning of an unknown word; i.e., “methamphetamine” is “dangerous”) surrounding wt “methamphetamine” (¶59 “a weighted sum (e.g., equation 6) may yield the target word dangerous”) by leveraging representation of wt “methamphetamine” as contextual information in the contextual information branch (basic skip-gram model) and representations of words that are morphologically similar to wt “methamphetamine” as determined in the morphological knowledge branch (¶48 and ¶59, amphetamine, dextroamphetamine, and meth). 
Here, contextual information for rare word “methamphetamine” may be insufficient (¶50). Specifically, “methamphetamine” may be used often in the medical field or domain but rarely  spoken (i.e., spoken few times across a population of people per ¶32) while the surround word “dangerous” are associated with meth or drug (¶59); i.e.,  the principle “similar words should have similar contexts” (¶42) is not met because the domain of “methamphetamine” is at odds with the domain of its surrounding word “dangerous” associated with meth or drug.
recognizes that in equation 6, when vwI (¶43, “wI denotes the input word (i.e., wt)”) “methamphetamine” = c1(w1)vwt (contextual information branch) + c2(wt)vRt (morphological knowledge branch) where vwI is a rare word, word embedding of rare word “methamphetamine” will rely more on the morphological knowledge branch than the contextual information branch (¶32 and ¶50, “it may be relatively easy to collect rich contextual information for frequent words while the contextual information for rare words may be insufficient” and “rare words may still rely more on morphological knowledge than on contextual information because contextual information for rare words may not be reliable”). 
In other words, the neural network architecture recognizes or extracts that “methamphetamine” is a rare word that relies more on the morphological knowledge branch of equation 6 rather than on the contextual information branch because “methamphetamine” is “discordant named-entity discordant with a parent domain inferred from text item”.
Finally, Gao also teaches rare word like “methamphetamine” is rarely used as compared with most words of a vocabulary of the language (¶32). Specifically, while “methamphetamine” may be used often in the medical field, “methamphetamine” is not often used across the general population (¶32); e.g., not often used in the vocabulary of the domain drug or meth (per ¶59). While a processor may use a word recognition process by learning some basic words and gradually enlarge its vocabulary (¶36), training data including one or a few occurrences of a particular unknown word (i.e., “methamphetamine” outside of medical domain) may not allow for word embedding of “methamphetamine” (¶34 and ¶36). 
per ¶50). 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1, 5-9, and 13-15 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Gao et al. (US 2017/0011289 A1).
Regarding Claims 1 and 9, Gao discloses a speech recognition device configured to recognize a series of spoken utterance signals, the speech recognition device (¶24, device 102) comprising: 
a converter configured to convert the series of spoken utterance signals to a text item (¶27, computing device 102 comprises input / output module 106 for converting speech audio into editable text); 
a first processor configured to extract a discordant named-entity discordant with a parent domain inferred from the text item (¶24, one or more processors 104; ¶36, processor encounters an unknown or unfamiliar words; ¶58-59, encountering rare word “methamphetamine” in the phrase “… methamphetamine has dangerous effects on the body that can increase…” to generate or predict a target word based, at least in part, on the contextual information of “methamphetamine” in the medical field domain per ¶29 and ¶32 for rare word is unreliable in other domains such as meth or drug); 
a second processor configured to calculate, based on calculation of a distance between a term representing the parent domain and each candidate word associated with the discordant named-entity, probabilities with respect to each candidate word associated with the discordant named-entity (¶24, one or more processors 104; ¶29 and ¶52, find a set of words that are morphologically similar to the input word; ¶53, calculate an edit distance similarity score to quantify how similar or dissimilar the words are); and 
a selector configured to modify, based on the calculated probabilities, the discordant named-entity in the text item to one candidate word selected from the candidate words associated with the discordant named-entity (¶29, generate a target word having a meaning based on the set of words; per ¶49 and ¶57, if two words are similar, one can replace one word by the other in a context without bringing changes or confusion in the meaning of a corresponding sentence);
wherein the first processor includes: 
a second analyzer configured to analyze one or more main named-entities from the text item to infer the parent domain with respect to the text item (¶24, one or more processors 104; Fig. 4, ¶48 and ¶59, given word wt “methamphetamine” of vocabulary space 302 is the central word in a context window including “…methamphetamine has dangerous effects on the body as it can increase…” associated with the context meth or drug, a neural network architecture predicts target word “dangerous” surrounding wt “methamphetamine” using equation 6 where contextual information branch is associated with meth or drug); and 
an extractor configured to extract, as the discordant named-entity, from the one or more main named-entities, a main named-entity that is at odds with a context of the parent domain (¶24, one or more processors 104; ¶36, processor encounters an unknown or unfamiliar words; i.e., ¶50, “methamphetamine” (which is often used in medical field / domain but spoken relatively few times across a population of people per ¶32) is a rare word where contextual information for rare words may be insufficient and thus may not be reliable to predict target word dangerous, which is associated with meth or drug in many other sentences; per ¶50 and equation 6, neural network architecture calculates vwI “methamphetamine” by relying more on morphological knowledge of “methamphetamine” than on its contextual information because “methamphetamine” was extracted as a rare word);
wherein the extractor is configured to compare words in a vocabulary of the parent domain to the one or more main named-entities to extract, as the discordant named-entity, a main named-entity not included in the vocabulary of the parent domain (Fig. 2 and see ¶34 and ¶36, processor encountering unknown words that are out of vocabulary words (i.e., unknown words list 202) with relatively few occurrences in the training data and that has no natural language model embedding since they are not included in the previous vocabulary per ¶15; i.e., per ¶32, other than medical field domain, rare word “methamphetamine” is rarely used as compared with most words of a vocabulary of the language means that “methamphetamine” is out of vocabulary of drug or meth domain associated with “dangerous”). 
Regarding Claim 8, Gao discloses a computer program stored in a recording medium readable by a computer, for permitting the speech recognition method of claim 1 to be executed by using the computer (¶24, one or more processors 104 executing executable codes stored in memory 108). 
Regarding Claims 5 and 13, Gao discloses wherein the second processor includes: 
a second calculator configured to calculate a distance between the term representing the parent domain and each candidate word associated with the discordant named-entity in a vector space generated by a word embedding method (¶49 and see Fig. 4, extract embedding vectors of words with highest morphological similarity scores to “methamphetamine” and determine similarity score s(wt, w) for vRt where w is the word in vocabulary space 302; ¶53, e.g., by calculating an edit distance); 
a third calculator configured to calculate, based on the distance, a weight value with respect to each candidate word associated with the discordant named-entity (¶49-50 and Fig. 4, relation matrix Rt comprising word embeddings with highest morphological similarity to “methamphetamine” and calculate weighted value c2(wt)vRt per equation 6 to calculate weighted sum representation of the word “methamphetamine” ); and 
a fourth calculator configured to apply the weight value to each corresponding candidate word associated with the discordant named-entity to produce an adjusted probability with respect to each candidate word associated with the discordant named-entity (¶50, using equation 6 to calculate c2(wt)vRt for “amphetamine”, “amphetamines”, “dextroamphetamine”, “meth”).
Regarding Claims 6 and 14, Gao discloses wherein the third calculator is configured to produce a higher weight value for a candidate word associated with the discordant named-entity as the distance between the candidate word associated with the discordant named-entity and the term representing the parent domain decreases (¶49, leverage the top words with highest morphological similarity scores to build Rt where an input word wt may connect to at most five words in a relationship layer; ¶53, edit distance quantifies how dissimilar two strings are such that the higher the morphological similarity scores, the less the distance between two strings; i.e., higher weighted value c2(wt)vRt due to equation 5 where higher similarity score -> higher vRt). 
Regarding Claims 7 and 15, Gao discloses wherein the selector is configured to modify the discordant named-entity in the text item to a candidate word associated with the discordant named-entity having the highest adjusted probability (¶29, find the set of words that are morphologically similar to the input word and generate a target word having a meaning based on the set of words; ¶49, the set of words being top words with highest morphological similarity scores). 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 10 are rejected under 35 USC 103(a) as being unpatentable over Gao et al. (US 2017/0011289 A1) in view of Ge et al. (US 2020/0380991 A1).
Regarding Claims 2 and 10, Gao does not disclose a first analyzer, a first calculator, and a determiner as required by the claims.
Ge teaches a converter including a first analyzer configured to extract candidate words by analyzing pronunciation and context of a word included in the spoken utterance using an acoustic model and a language model (¶115, using an acoustic model defining a mapping between acoustic signals and basic sound units such as phonemes; ¶113 and ¶120, using a language model defining a statistical distribution of words or transition probabilities between candidate words to determine a confidence that a candidate word is included in speech audio; in view of ¶45, using the language model to recognize entity constraints of ambiguous properties that corresponds to previously resolved entities in conversation history); 
a first calculator configured to calculate a probability of concordance between each candidate word and the word included in the spoken utterance (¶47, searching a set of previously-resolved entities for a candidate entity having entity properties with a highest confidence correspondence to the entity constraints of the ambiguous entity); and 
a determiner unit configured to determine a candidate word with the highest probability of concordance from among the candidate words, and to convert the candidate word with the highest probability to the text item (¶50-51, determine a higher confidence correspondence for “Bill Gates”; ¶55, e.g., resolve ambiguous entity “Bill” and replace it with “Bill Gates”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use an acoustic model and a language model to extract candidate words, calculating probabilities of concordance between each candidate word and word included in spoken utterance and determining a candidate word with the highest probability of concordance and converting the candidate word with the highest probability to the text item in order to resolve or recognize ambiguous entity in unresolved user utterance (Ge, ¶44). 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        11/19/2021